Gray, J.
The description, in the complaint and warrant, of the place to be searched, shows that the building described is occupied in part by another person than the claimant; and the warrant, as prayed for and granted, is to enter and search the whole building, which would include any part of it occupied exclusively by a person who had no notice of, and is no party to, this proceeding. The complaint and warrant are therefore too general, and must be quashed. St. 1869, c. 415, § 46. Commonwealth v. Intoxicating Liquors, 109 Mass. 371.

Exceptions sustained and complaint dismissed.